Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David B. Woycechowsky on January 25, 2022.
The application has been amended as follows:
Amend claim 1 as follows:
A method comprising:
           mechanically locking a computer including a physical security device to a retaining device so that an electrical connection between the physical security device and the retaining device is formed;
           determining that the computer has not been subject to unauthorized removal by monitoring an electrical signal that is communicated through the electrical connection between the physical security device and the retaining device;
receiving, from a first user device of a first user and over a communication network, a request to unlock the computer from the retaining device;

analyzing the user profile data set to determine that the first user should be allowed access to the computer; and
sending, to the computer and over the communication network, an instruction to unlock the computer from the retaining device;
wherein:
the retaining device includes a transmitter portion that includes a radio frequency identification (RFID) tag that is activated upon formation of the electrical connection between the physical security device and the retaining device, and
           the transmitter portion further includes an encryption/decryption chip that sends signals to the computer to inhibit bypassing of the electrical connection between the physical security device and the retaining device.
	Cancel claims 2-28.
	Add claim 29 as follows:
	A computer program product comprising:
           a set of non-transitory storage device(s); and
           computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations:

           determining that the computer has not been subject to unauthorized removal by monitoring an electrical signal that is communicated through the electrical connection between the physical security device and the retaining device,
receiving, from a first user device of a first user and over a communication network, a request to unlock the computer from the retaining device,
receiving a user profile data set with the user profile data set including information associated with the first user relating to each of the following areas: activity, location, preferences and security profile,
analyzing the user profile data set to determine that the first user should be allowed access to the computer, and
sending, to the computer and over the communication network, an instruction to unlock the computer from the retaining device,
wherein:
the retaining device includes a transmitter portion that includes a radio frequency identification (RFID) tag that is activated upon formation of the electrical connection between the physical security device and the retaining device, and
           the transmitter portion further includes an encryption/decryption chip that sends signals to the computer to inhibit bypassing of the electrical connection between the physical security device and the retaining device.
	Add claim 30 as follows:
	A computer system comprising:
           a processor(s) set;
           a set of storage device(s); and
           computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations:
           mechanically locking a computer including a physical security device to a retaining device so that an electrical connection between the physical security device and the retaining device is formed,
           determining that the computer has not been subject to unauthorized removal by monitoring an electrical signal that is communicated through the electrical connection between the physical security device and the retaining device,
receiving, from a first user device of a first user and over a communication network, a request to unlock the computer from the retaining device,
receiving a user profile data set with the user profile data set including information associated with the first user relating to each of the following areas: activity, location, preferences and security profile,
analyzing the user profile data set to determine that the first user should be allowed access to the computer, and
sending, to the computer and over the communication network, an instruction to unlock the computer from the retaining device,
wherein:

           the transmitter portion further includes an encryption/decryption chip that sends signals to the computer to inhibit bypassing of the electrical connection between the physical security device and the retaining device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NABIL H SYED/Primary Examiner, Art Unit 2683